Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 and 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “use of ” is not a recognized category.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3-5,7,9-14,16 and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	“preferably” throughout the claims is never proper claim language.
	Claim 7,9,16 and 18’s “mixture of more of” is not understood.

	Claim 10 and 19’s “additive: a release agent” is not understood.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant provides no explanation how make the copolyester having the claimed crystallization peak width. The sole information provided about the polyester is its aromatic carboxylic acid content, yet the same aromatic carboxylic content can yield vastly different crystallization peak widths (see page 6 of specification. Clearly, some critical information is missing.
The In re Wands factors that favor a finding of nonenablement include:



2) State of prior art – No prior art of record explicitly recites such an aliphatic aromatic polyester having the recited crystallization peak width.

3) Direction provided by applicant – No direction is provided other than the aromatic acid content. As explained above, the same aromatic acid content can provide vastly different crystallization peak widths.

4) Working examples – None. Previously prepared polyesters are employed in applicant’s examples.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1,2,5,7-10,14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN103044866.
	The reference exemplifies (paragraph 33) a blend of 70% PBAT, 20% potato starch, 1.5% formamide, 3.5% urea and 5% water. PBAT (paragraph 5) is polybutylene terephthalate succinate which qualifies as applicant’s copolyester. 

	In regards to applicant’s dependent claims:
	Presumably, the reference composition has the ability to form films of applicant’s properties given the reference composition meets all applicant’s chemical requirements.
	Water is applicant’s processing aid (see applicant’s claim 7).


Claims 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN103044866.
	The reference applies as explained above.
	It is not entirely clear if the cited example is formed into a film. However, the reference (claim #9) intends the compositions to be used as films. 
	It would have been obvious (if not considered anticipatory) to form the cited example composition into a film.


	The reference applies as explained above.
	The starch particle size (paragraph 35) is said to be 1-50µ. This overlaps and necessarily renders obvious applicant’s sizes.

Claims 1,2,5,6-11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN104479317.
	The reference exemplifies (P3 of table 2) a blend of 75% A3, 20% starch and 5% polyol plasticizer. A3 is an aliphatic-aromatic polyester (see table 1). 

	In regards to applicant’s dependent claims:
	Presumably, the reference composition has the ability to form films of applicant’s properties given the reference composition meets all applicant’s chemical requirements.
	A3 is a polyester from dimethylterephthalate, adipic acid and butyleneglycol (paragraph 50; table 1).
	The blend is formed into a film for testing (paragraph 71).
	
Claims 7 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN104479317.
	The reference applies as explained above.
	The cited example does not appear identify the polyol plasticizer. However, the reference (claim #7) teaches the polyol can be glycerin, polyglycerin etc. 
.

Claims 3 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN104479317.
	The reference applies as explained above.
	The cited example’s copolyester has a 53mol% aromatic content (see table 1) instead of the claimed 44-48mol%.
	However, the reference (paragraph 15) suggests the aromatic content to be 44-60%.
	It would have been obvious to employ a copolyester with an aromatic content anywhere within the reference’s teachings (MPEP2144.05). Additionally, applicant claims (48-44)/(60-44) or 25% of the reference’s range. This large overlap renders the range anticipated (MPEP 2131.03).
	The crystallization peak width is not reported by the reference. Applicant provides no details how to produce a copolyester with such a crystallization peak width. Presumably, any common PBAT with the 44-48mol% aromatic content would inherently exhibit such a value.


Claims 1-3,5-12 and 14-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto 2008/0161449.
Yamamoto exemplifies (table 1) a blend of 80% polyester i-1 and 20% potato starch and 5% maleic anhydride. The polyester (paragraph 136) is made from dimethylterephthalate, adipic acid, butanediol, glycerol and diisocyanate. This is an aliphatic-aromatic copolyester.

	In regards to applicant’s dependent claims:
The polyester (paragraph 136) is made from 87.3g dimethylterephthalate, 80.3g adipic acid 117g butanediol 0.2 glycerol and diisocyanate. The moles of dimethylterephthate is 87.3g/194g/mol or 0.45 mol. The moles of adipic acid is 80.3g/146g/mol or 0.55 mol.
The crystallization peak width is not reported by the reference. Applicant provides no details how to produce a copolyester with such a crystallization peak width. Presumably, any common PBAT with the 44-48mol% aromatic content would inherently exhibit such a value.
	Presumably, the reference composition has the ability to form films of applicant’s properties given the reference composition meets all applicant’s chemical requirements.
	The blends are pressed into films (paragraph 133).

Claims 1,2,5-10 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen CN104974478.
	Chen exemplifies (paragraph 29) a blend of 80 parts PBAT, 20 parts corn starch, 3 parts talc, 10 parts CaCO3, 7 parts compatibilizer and 7 parts stearin. PBAT is 

	In regards to applicant’s dependent claims:
	Presumably, the reference composition has the ability to form films of applicant’s properties given the reference composition meets all applicant’s chemical requirements.
	

Claims 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen CN104974478
Chen applies as explained above.
	The cited example is not formed into a film. However, the reference (paragraph 5) intends the compositions to be used as films. 
	It would have been obvious (if not considered anticipatory) to form the cited example composition into a film.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as obvious over Chen CN104974478 in view of Changping 2009/0312456
Chen applies as explained above.
	Chen does not report the size of his corn starch.
	However, the claimed size encompasses the common size for corn starch. Changping (paragraph 44) teaches corn starch is typically 5-40µ.



Bastioli 6787613 (col 2 line 67) is cited as explaining the faster degradability for copolyesters having <50mol% terephthalic acid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        5/4/21